PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/830,168
Filing Date: 4 Dec 2017
Appellant(s): Andrews et al.



__________________
Scott D. Paul
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/19/2021.

Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.
1. Claims 1-2, 5, 8-9, 12, 15-16 and 19 as rejected under 35 USC 102 as anticipated by Siegel (US PGPUB No. 2015/0324527)
2. Claims 3, 10 and 17 as rejected under 35 USC 103 as unpatentable over Siegel in view of Warren (US PGPUB No. 2015/0278902)
3. Claims 4, 11 and 18 as rejected under 35 USC 103 as unpatentable over Siegel in view of Zhang (US PGPUB No. 2017/0076225)
4. Claims 6 and 13 as rejected under 35 USC 103 as unpatentable over Siegel in view of Vuppula (US PGPUB No. 2017/0060892)
5. Claims 7, 14 and 20 as rejected under 35 USC 103 as unpatentable over Siegel in view of Mascaro (US PGPUB No. 2017/0308960)

(1) NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding independent claim 1,
	The claim recites A method of data filtering based on historical data analysis, the method comprising: identifying a previously-stored first document based on keywords extracted from input received from a user via a graphical user interface; Which recites a step of selecting records in storage that match characteristics of an input query using a graphical user interface. The term “identifying” is considered to be an observation or evaluation which are considered concepts performed in the mind. Additionally, “extract[ing]” is also a concept that can be performed in the human mind and is considered an observation, evaluation or judgment.
	Paragraph [0052] of Applicant’s Specification describes that entity information may be received from a client through a graphical user interface where entity information may refer to a type or category of an entity which may refer to a banking or financial document. This information can be easily gleaned by a person reading a document and identifying a type or category based on the contents of said document,
Paragraph [0054] additionally describes a process of natural language processing to parse the text corpus of a user input, natural language processing can be identifying” and “extraction” represent a mental process.
These steps recite a mental process applied to the field of computer techniques and can be performed manually. For example, a person may select a document from a corpus of documents having a desired set of characteristics (e.g. a document containing a particular word(s).)
assigning the first document to training data as a multi-dimensional array value based on task items previously assigned to the first document; Which recites a step applying gathered documents as training data to a machine learning system recited at a high degree of generality, which recites a mental process applied to the field of computer techniques where a user can manually assign a document through a user interface of a computing system.
The term “assigning” is considered to be an observation, evaluation or judgment which are considered concepts performed in the mind and can be practically performed by a person. Paragraph [0060] of Applicant’s specification describes the client device 312 of FIG. 3 is configured for manual filtering of documents via the graphical user interface may be stored and used as additional training data, which suggests that the process of “assigning” is performed by a person (e.g. via the manual filtering) and is therefore a mental process.
These steps recite a mental process applied to the field of computer techniques where a user can manually determine a “multi-dimensional array value” for a document by analyzing an individual document for noteworthy task items.
assigning the multi-dimensional array value to at least one machine learning cluster, wherein the at least one machine learning cluster is formed based on historical data derived from previously processed documents; Which recites a step of clustering previously processed document data and assigning said cluster an array value recited at a high degree of generality.
The term “assigning” is considered to be an observation, evaluation or judgment which are considered concepts performed in the mind and can be practically performed by a person. Paragraph [0060] of Applicant’s specification describes the client device 312 of FIG. 3 is configured for manual filtering of documents via the graphical user interface may be stored and used as additional training data, which suggests that the process of “assigning” is performed by a person (e.g. via the manual filtering) and is therefore a mental process.
These steps recite a mental process applied to the field of computer techniques where a user can manually organize documents into groupings according to previous analysis techniques applied to other documents. For example, a person may read a plurality of documents associated with a particular task (e.g. providing a signature, providing an additional document, etc.) and may create groupings to categorize each document according to the particular tasks associated with them.
and associating the set of task items to the first document, Which recites a step of linking a document to one or more instructions or processes. 
The term “associating” is considered to be an observation, evaluation or judgment which are considered concepts performed in the mind and can be practically performed by a person. Paragraph [0017] of Applicant’s Specification describes that the 
These steps recite a mental process applied to the field of computer techniques and can be performed manually. For example, a person may physically place a note on a document that identifies a piece of work to be done on said document (e.g. such as a document requiring a signature, a document requiring to be delivered elsewhere, etc.).
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of generic computer components e.g. one or more processors, a graphical user interface, a first document, a set of task items, etc. None of the claim elements preclude the steps from practically being performed in the mind. For example, claim 1 encompasses receiving an input and using said input to identify action information related to a document retrieved based on said input.
Claim 1 recites the following additional elements:
One or more processors. Which represent generic computer components employed to perform the “identifying”, “assigning”, “associating”, “retrieving” steps.
retrieving, by one or more processors, a set of task items linked to the at least one machine learning cluster; which encompasses a step of mere data 
wherein the set of task items are action items to be performed by an entity associated with the user. The portion of the limitation “wherein the set of task items are action items to be performed by an entity associated with the user” is merely a statement of intended use of the claimed invention or a field of use limitation. Therefore, the limitation cannot integrate a judicial exception into a practical application because they are merely indicating how the claimed invention might be used, see MPEP 2106.04(d)(2).
Therefore, the claim as recited essentially comprises receiving a plurality of requests having certain characteristics and receiving collections of data corresponding with each request applied to a generic computer environment. Thus, the claim recites a mental process.
The judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. one or more processors, one or more computer-readable memories, a graphical user interface, a first document, a set of task items, etc. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea, see MPEP 2106.06(f). As such, the claim is directed to the abstract idea of a mental process.

The additional elements, taken either alone or in combination do not result in the claim, as a whole, amount to significantly more than the judicial exception.
The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
retrieving a set of task items linked to the at least one machine learning cluster; the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. retrieving a set of task items is a step of retrieving information) as described in MPEP 2106.05(d)(II)(i).
Based on the above, the claim is not patent eligible.








Regarding dependent claim 2,
Claim 2 depends upon Claim 1, as such claim 2 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 2 recites the step of: “constructing a first database query based on the keywords extracted from the input.” Paragraph [0062] of Applicant’s specification describes that users may enter queries via the graphical user interface of the client device. Because a user is entering keywords that formulate a query, this step may be practically performed in the mind. Users conducting searches on computers routinely constructs search queries in order to find documents they are searching for. 
Claim 2 further recites the limitations which are found to represent insignificant, extra-solution activity:
and retrieving, by one or more processors, a plurality of candidate documents based on the first database query. which encompasses a step of mere data gathering (e.g. retrieving data is a step of data gathering), which represents insignificant extra-solution activity.
The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
	and retrieving, by one or more processors, a plurality of candidate documents based on the first database query. which represents an element that is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. retrieving candidate documents based on the query is retrieving information) as described in MPEP 2106.05(d)(II)(iv).
Regarding dependent claim 3,
Claim 3 depends upon Claim 2, as such claim 3 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 3 additionally recites the step of: “determining that a total count of the plurality of the candidate documents exceed a threshold value;” The term “determining” is considered to be an observation, evaluation or judgment which are considered concepts performed in the mind and can be practically performed by a person. For example, a person may manually count a plurality of documents and mentally determine that a certain amount has been counted, therefore the limitation can be practically performed in the mind, which represents a mental process.
“and constructing a second database query based on the keywords extracted from the input, wherein syntax of the second database query is more restrictive than syntax of the first database query” Paragraph [0062] of Applicant’s specification describes that users may enter queries via the graphical user interface of the client device. Users conducting searches on computers routinely constructs search queries in order to find documents they are searching for. Because a user is entering keywords that formulate a query, this step of query creation may be practically performed in the mind and therefore represents a mental process.


Regarding dependent claim 4,
Claim 4 depends upon Claim 1, as such claim 4 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 4 further recites the limitations which are found to represent insignificant, extra-solution activity: causing, by one or more processors, the graphical user interface to display the first document and the set of task items associated therewith, wherein at least one task item of the set of task items can be filtered through user interaction with the graphical user interface. which encompasses a step of mere data gathering and outputting (e.g. displaying data on a graphical user interface is a step of data outputting), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
	causing, by one or more processors, the graphical user interface to display the first document and the set of task items associated therewith, wherein at least one task item of the set of task items can be filtered through user interaction with the graphical user interface. which represents an element that is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. the first document and task items are retrieved for display) as described in MPEP 2106.05(d)(II)(iv).



Regarding dependent claim 5,
Claim 5 depends upon Claim 1, as such claim 5 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 5 further recites the limitations which are found to represent insignificant, extra-solution activity: wherein the input comprises entity information data consisting of entity type, entity activities, entity assets, entity description, and combinations thereof.  Which encompasses a step of selecting a particular type of data to be manipulated (e.g. entity type, entity activities, entity assets, entity description, and combinations thereof are types of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
	wherein the input comprises entity information data consisting of entity type, entity activities, entity assets, entity description, and combinations thereof. which represents an element that is recognized as well-understood, routine, conventional activity within the field of computer functions as defining a particular type of input which is considered insignificant extra-solution activity as described above.




Regarding dependent claim 6,
Claim 6 depends upon Claim 1, as such claim 6 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 6 additionally recites the step of: “converting the set of task items into a set of pointer values; and linking the set of pointer values to the first document.” Which encompasses steps of linking tasks and pointers in a document. These steps can be manually performed by a person annotating a document using the mental process of relating tasks to a particular document, which can be practically performed in the human mind using the aid of pen and paper. Because this step can be performed by a person, it recites a mental process.


Regarding dependent claim 7,
Claim 7 depends upon Claim 1, as such claim 7 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 7 additionally recites the step of: “generating a decision tree data structure based on the historical data; and performing a traversal of the generated decision tree data structure of the first document to identify a second set of task items linked to a child node of the decision tree data structure.”
Paragraph [0021] of Applicant’s Specification states that the set of action items tagged to an identified set of compliance obligations are presented to the user via a graphical user interface. In this embodiment, the subset of action items can be selected by the user such as via filtering operations and can be performed manually by a person. 
Claim 7 further recites the limitations which are found to represent insignificant, extra-solution activity: generating, by one or more processors, a decision tree data structure based on the historical data; Which encompasses a step of selecting a particular type of data to be manipulated (e.g. decision trees and historical data are types of data), which represents insignificant extra-solution activity.
and performing, by one or more processors, a traversal of the generated decision tree data structure of the first document to identify a second set of task items linked to a child node of the decision tree data structure. Which encompasses a step of data gathering (e.g. identifying task items is gathering data), which represents insignificant extra-solution activity.
The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
	and performing, by one or more processors, a traversal of the generated decision tree data structure of the first document to identify a second set of task items linked to a child node of the decision tree data structure. which represents an element that is recognized as well-understood, routine, conventional activity within 

Regarding claims 2-7,
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.

Regarding claims 8-14,
	Claims 8-14 recite subject matter identical to that of claims 1-7 directed to a computer program product and are rejected under similar rationale.
	Claim 8 recites the following additional elements: “a computer program product”, “one or more computer readable storage medium” and “program instructions”, all of which amount to generic computer components recited at a high degree of generality and do not provide a practical application nor do they provide significantly more than the abstract idea of a mental process.

Regarding claims 15-20
Claims 15-20 recite subject matter identical to that of claims 1-5 and 7 directed to a computer system and are rejected under similar rationale.
	Claim 15 recites the following additional elements: “one or more processors”, “one or more computer readable memories”, “one or more computer readable storage medium” and “program instructions”, all of which amount to generic computer components recited at a high degree of generality and do not provide a practical application nor do they provide significantly more than the abstract idea of a mental process.



Response to Argument
Regarding independent claim 1,
	Applicant argues that Siegel does not disclose the following limitations:
A method of data filtering based on historical data analysis, the method comprising: identifying, by one or more processors, a previously-stored first document based on keywords extracted from input received from a user via a graphical user interface;
Examiner’s Response – Sixth Office Action
 “Absent of the Examiner’s analysis and teachings of Siegel is a mention of the claimed “previously stored first document”.”
The examiner respectfully disagrees,
Paragraph [0022] of Siegel describes that clinical parameters can be extracted from electronic health record databases. Paragraph [0060] discloses that genomic parameters determined for an individual may be generated from blood samples and stored in the knowledge base. The knowledge base may contain biochemical assays, genomic parameters, and clinical parameters for a population of patients.
Data related to patients is stored in a knowledge base and retrieved for further processing in response to user queries wherein the user queries comprise identifiers for conditions, drugs, etc. Therefore, patient information represents previously-stored documents wherein patient information includes data in the knowledge base comprising the data described in Paragraph [0060].
 “There is no mention of the claimed “keywords extracted from input received from a user”.”

Paragraph [0079] of Siegel discloses user input in the form of a query. One of ordinary skill in the art would recognize that a query may refer to natural language queries as well as structured queries, both of which are expressed in terms of terms, phrases, identifiers, etc. (e.g. keywords). Additionally, Paragraph [0086] discloses that a query may include identifying information indicative of a drug prescribed or in consideration for being prescribed to a patient, i.e. a name or other identifier for a drug represents a keyword of a user input query.

assigning, by one or more processors, the first document to training data as a multi- dimensional array value based on task items previously assigned to the first document;
Examiner’s Response – Sixth Office Action
 “Nowhere does Siegel teach that the “set of clinical parameters and genomic patterns” meet that the [first document is the document that was previously identified using keywords extracted from input received from a user”
The examiner respectfully disagrees,
Paragraph [0022] of Siegel describes that clinical parameters can be extracted from electronic health record databases. Paragraph [0060] discloses that genomic parameters determined for an individual may be generated from blood samples and stored in the knowledge base. The knowledge base may contain biochemical assays, genomic parameters, and clinical parameters for a population of patients.
retrieved by a user query are identified using keywords extracted from input received from a user.
Additionally, Paragraph [0025] describes that unsupervised learning algorithms are applied to the knowledge base to determine one causality case relating one of the clinical parameters and the genomic parameters to the condition, i.e. assigning to training data the clinical and genomic patient data relating to a particular condition defined by a query.

“Appellant is unclear as to where Siegel teaches that the alleged first document is assigned to training data or is assigned as “a multi-dimensional array value based on task items previously assigned to the first document.”
The examiner respectfully disagrees,
Paragraph [0025] describes that unsupervised learning algorithms are applied to the knowledge base to determine one causality case relating one of the clinical parameters and the genomic parameters to the condition, i.e. assigning to training data the clinical and genomic patient data relating to a particular condition defined by a query. Paragraph [0024] states that the predictive models can include appropriate supervised learning algorithms, such as regression models, artificial neural networks, support vector machines, and statistical classifiers, trained on data from the knowledge base. 
Additionally, Paragraph [0063] describes that data sets and feature vectors associated with biochemical assays can be represented as multivariate vectors or matrices wherein the coefficients of said feature vectors correspond to a set of 

retrieving, by one or more processors, a set of task items linked to the at least one machine learning cluster; 
Examiner’s Response – Sixth Office Action
 “There is no indication that these are linked to clusters from [0063].”
“There are no “set of task items” linked to these clusters.”
Paragraph [0063] of Siegel details generating sets of clusters comprising pathological feature vectors derived from a population of patients having a certain condition using biochemical assays as said feature vectors. The method then generates sets of clusters comprising pathological feature vectors derived from a large population of patients. Note that biochemical assays refer to blood tests associated with patients, wherein patient information is stored in the knowledge base including data regarding previous assays and scheduled assays.
Paragraph [0058] biochemical assays may be conducted at scheduled intervals via blood samples from the patient to provide a series of values for each of the biochemical parameters, i.e. a biochemical assay represents the task of drawing blood from a patient for analysis.

Therefore, biochemical assays comprise tasks (e.g. blood draws and tests) relating to a patient having associated clinical and genomic data. These biochemical assays are turned into feature vectors and then clusters are generated from the plurality of feature vectors using well known machine learning techniques such as K-means clustering, etc.

and associating, by one or more processors, the set of task items to the first document, wherein the set of task items are action items to be performed by an entity associated with the user.
Examiner’s Response – Sixth Office Action
 “None of “a list of diseases consistent with the patient’s clinical observations, a latest protein assay, geographic location, and relevant environmental factors” are tasks performed by an entity.”
The examiner respectfully disagrees,
Paragraph [0021] of Siegel discloses that biochemical assays can be scheduled at regular intervals, therefore biochemical assays represent tasks that may be assigned to a particular patient. Additionally, the examiner considers the acquisition of data such as the patient’s clinical observations, a latest protein assay, geographic location, and relevant environmental factors to be a task performed by an entity such as a healthcare 

“The examiner’s analysis fails to appreciate the claim language of “the set of task items are action items to be performed by an entity associated with the user”
The examiner respectfully disagrees,
As described above, the examiner considers the acquisition of data such as the patient’s clinical observations, a latest protein assay, geographic location, and relevant environmental factors to be a task performed by an entity such as a healthcare worker or other medical specialist. Therefore, one of ordinary skill in the art would appreciate that patient data is typically provided to electronic healthcare systems by medical professionals interacting with the patient.

“Even if the biochemical assay could be considered a “task”, it is not a task to be performed.”
Paragraph [0058] biochemical assays may be conducted at scheduled intervals via blood samples from the patient to provide a series of values for each of the biochemical parameters, i.e. a biochemical assay represents the task of drawing blood from a patient for analysis. Therefore, a scheduled biochemical assay represents “a task to be performed”.


Regarding claims 3, 10 and 17,
Claims 3, 10 and 17 are rejected under 35 USC 103 as unpatentable over Siegel in view of Warren (US PGPUB No. 2015/0278902).
Please refer to discussion above regarding independent claim 1 for further details.

Regarding claims 4, 11 and 18,
Claims 4, 11 and 18 are rejected under 35 USC 103 as unpatentable over Siegel in view of Zhang (US PGPUB No. 2017/0076225).
Please refer to discussion above regarding independent claim 1 for further details.

Regarding claims 6 and 13,
Claims 6 and 13 are rejected under 35 USC 103 as unpatentable over Siegel in view of Vuppula (US PGPUB No. 2017/0060892).
Please refer to discussion above regarding independent claim 1 for further details.

Regarding claims 7, 14 and 20,
Claims 7, 14 and 20 are rejected under 35 USC 103 as unpatentable over Siegel in view of Mascaro (US PGPUB No. 2017/0308960)
Please refer to discussion above regarding independent claim 1 for further details.
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.

/FMMV/           Examiner, Art Unit 2159                                                                                                                                                                                             
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/SEEMA S RAO/           Director, Art Unit 2100                                                                                                                                                                                             Conferees:
/Mariela Reyes/           Supervisory Patent Examiner, Art Unit 2159                                                                                                                                                                                             
/RYAN M STIGLIC/           Primary Examiner 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.